Citation Nr: 9912252	
Decision Date: 05/03/99    Archive Date: 05/12/99

DOCKET NO.  96-25 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to service connection for migraine and 
tension headaches.

2.  Determination of proper initial rating for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which denied the benefits sought on appeal.  The 
veteran served in active service from January 1994 to 
September 1995. 


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran's current headaches are related to his in-service 
symptomatology.

2.  All relevant evidence necessary for an equitable 
disposition of the claim for determination of proper initial 
rating for paranoid schizophrenia has been obtained by the 
RO.

3.  Prior to November 7, 1996, the veteran's psychiatric 
disability was characterized by decreased appetite, 
concentration and energy; increased irritability; depression; 
sleep disturbances; anxious affect; deficient insight; and 
variable relationships with his peers depending on whether he 
had a headache or not.  More importantly, as of January 1996, 
the veteran had marked incapacity, was not functioning well, 
did not socialize or go out, and had not been able to go to a 
job to try it out once he had been hired.

4.  As of November 7, 1996, the severity and nature of the 
veteran's symptoms and the intensity of the side effects he 
has had due to his treatment has precluded him from 
employment in the past and will preclude him from employment 
in the foreseeable future.  As well, he presents evidence of 
avoidant behavior based on delusions of reference, is fearful 
of leaving his house so as to require the company of a 
"trusted" person to go places, and presents evidence of 
severe impairment in relationships and public/workplace 
activities, thought disorder with mild associational 
loosening, and observable odd speech and mannerisms which are 
moderately, socially disfiguring.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for migraine and tension headaches is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).

2.  The schedular criteria for a 100 percent disability 
evaluation for paranoid schizophrenia, effective September 
30, 1995, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic Code 
9203 (as effective prior to November 7, 1996); Rhodan v. 
West, 12 Vet. App. 55 (1998).

3.  The schedular criteria for a 100 percent disability 
evaluation for paranoid schizophrenia, effective as of 
November 7, 1996, have been met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.125-4.132, Diagnostic 
Code 9203 (as effective prior to November 7, 1996); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Code 9203 (1998); Karnas 
v. Derwinski, 1 Vet. App. 308 (1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Migraine and Tension Headaches.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (1998).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R. 3.306(a).  This "presumption of aggravation" applies 
only when preservice disability increases in severity during 
service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  In 
this regard, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") has held 
that intermittent or temporary flare-ups of a pre-existing 
injury or disease during service do not constitute 
aggravation.  Rather, the underlying condition must have 
worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Clear and unmistakable  evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. 3.306(b).  It is VA's burden to 
rebut the presumption of in-service aggravation.  Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

Additionally, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court made clear that service connection may be granted when 
it is shown that the claimed disorder has been aggravated by 
a service-connected disability.  In such cases, according to 
the Court, a basis exists upon which to predicate a grant of 
entitlement to service connection on a secondary basis.  
Thus, pursuant to 38 U.S.C.A. § 1110 (West 1992), and 38 
C.F.R. § 3.310(a) (1998), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation. 38 C.F.R. § 3.322 (1998).

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, the veteran's service 
medical records show he was treated on numerous occasions for 
headaches, as well as that he was diagnosed during his 
service with migraine and tension headaches.  Notably, the 
service records include medical notations dated June 13, 1994 
which indicate that, while the veteran's depression and 
stress may have exacerbated his headaches, they did not 
appear to be etiologically related since they occurred at 
times of non-stress and during the veteran's sleep.  The 
veteran's discharge examination notes a history of 
migraine/tension headaches.

The post-service evidence includes medical records from the 
VA Medical Center in Kansas City dated from November 1995 to 
July 1998.  These records basically describe the treatment 
the veteran has received over time for his headaches.  As 
well, the evidence includes a November 1995 VA examination 
report which indicates the veteran has a history of headaches 
consistent with musculoskeletal headaches and minimally 
consistent with migraine headaches, sometimes being difficult 
to differentiate between the two types.  And, a January 1996 
VA neurological examination report notes the veteran has 
diagnoses of tension headache and migraine headaches.  

Finally, during the February 1997 appeal hearing, the veteran 
testified that he suffered from headaches when he was 
younger, and that such headaches eventually stopped 
occurring.  However, he also indicated that he began having 
headaches again when he entered into the service.  He further 
noted that he currently suffers from headaches about once per 
month, lasting between three and four days at a time. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that he 
currently suffers from migraine and tension headaches which 
are related to the symptomatology he presented during his 
service, which are proximately due to or the result of his 
service-connected psychiatric disorder, or which are 
otherwise related to his period of service.  As well, the 
Board finds that, even assuming the veteran's headaches were 
aggravated during his service, irrespective of whether the 
veteran's headaches pre-existed his entrance into the service 
or whether his headaches were aggravated by the rigors of 
service training or by his service-connected psychiatric 
disorder, the veteran has failed to show, via competent 
medical evidence, that there is a link between his current 
headaches and his inservice symptomatology.  See Gonzales v. 
West, No. 95-1218 (U.S. Vet. App. Jan. 20, 1998) (noting that 
in cases of in-service aggravation, there must be competent 
evidence of a nexus between a current disorder and the in-
service aggravation of that disorder).  Specifically, the 
veteran has failed to satisfy an essential element necessary 
to well ground his claim, which is the existence of a nexus 
between the current claimed migraine/tension headaches and 
his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

Furthermore, the Board acknowledges that the evidence shows 
the veteran's in-service headaches have been continuous since 
his service to the present day.  See 38 C.F.R. § 3.303(b) 
(1998).  However, the Board finds that the veteran has not 
met the requirement of 38 C.F.R. § 3.303(b) because he has 
not established, via competent medical evidence, that his 
present headaches are related to his in-service 
symptomatology.  See Clyburn v. West, No. 97-1321 (U.S. Vet. 
App. April 2, 1999) (distinguishing the factual circumstances 
in Falzone v. Brown, 8 Vet. App. 398 (1995), and Hampton v. 
Gober, 10 Vet. App. 481 (1997)); see also Savage v. Gober, 
10 Vet. App. 488, 498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for migraine and tension 
headaches, the Board can only conclude that the veteran has 
not presented evidence sufficient to justify a belief by a 
fair and impartial individual that his claim is well 
grounded, and the claim will be denied on that basis.  See 
38 U.S.C.A. § 5107(a);  see also Allen v. Brown, 7 Vet. App. 
439 (1995).

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran, his wife, and his representative tending to link his 
current migraine/tension headaches to his period of service.  
While the Board acknowledges the sincerity of these 
statements, the Board notes that neither the veteran, his 
wife, nor his representative, as lay persons, are qualified 
to offer a medical opinion regarding the etiology of his 
migraine/tension headaches and/or qualified to fulfill the 
nexus requirement.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992); see also Heuer v. Brown, 7 Vet. App. 379, 
384 (1995) (citing Grottveit, supra, in which the Court held 
that a veteran does not meet the burden of presenting 
evidence of a well grounded claim where the determinative 
issue involves medical causation and the veteran presents 
only lay testimony by persons not competent to offer such 
medical opinions).  See generally Clyburn v. West, No. 97-
1321 (U.S. Vet. App. April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  However, the Board acknowledges 
that, during the February 1997 appeal hearing, the veteran 
testified that after his service he was examined/treated for 
his headaches at the Truman Medical Center in Kansas City.  
In this respect, the Board notes that the medical records 
from this institution have not been submitted by the veteran, 
and suggests to the veteran to submit such private records as 
they may assist him in well grounding his claim for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); see 
generally McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995). 

II.  Determination of Proper Initial Rating for Paranoid 
Schizophrenia.

As a preliminary matter, the Board finds that the veteran's 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  A claim that a service-connected condition has 
become more severe is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board is also satisfied that all relevant facts 
have been properly and sufficiently developed, as reflected 
by the various VA examination reports discussed below.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).

The disability ratings are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Additionally, the Board observes that the U.S. Court of 
Appeals for Veterans Claims (the Court) has noted that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  See Fenderson V. West, No. 96-947 (U.S. Vet. App. 
Jan. 20, 1999).  Furthermore, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

In this case, in an August 1996 rating decision, the RO 
awarded the veteran service connection and a 30 percent 
disability evaluation for major depression, including 
aggravation of personality by depression, under Diagnostic 
Code 9209 effective September 1995.  Subsequently, in an 
October 1998 rating decision, the RO recharacterized the 
veteran's award as paranoid schizophrenia (previously 
diagnosed as major depressive disorder) under Diagnostic Code 
9203 effective September 1995.  At present, as the veteran 
has expressed disagreement with the initial assignment of a 
30 percent disability evaluation for his psychiatric 
disability, the case is before the Board for appellate 
review.

With respect to the evidence of record, the veteran's service 
medical records show he was treated on various occasions for 
his psychiatric symptomatology.  Specifically, notations 
dated July 1994 indicate the veteran was hospitalized after 
taking an overdose of his antidepressant medication.  In 
addition, during a December 1994 examination, the veteran 
presented evidence of decreased appetite, concentration and 
energy; increased irritability; feeling depressed; having 
sleep disturbances; and having a family history of 
depression.  However, upon examination, he appeared alert, 
coherent, cooperative, and with no psychosis or 
suicidal/homicidal ideation or plans.  He was diagnosed with 
dysthymia, personality disorder and headaches.

Furthermore, the service records include notations showing 
the veteran underwent an examination for his psychiatric 
symptomatology in June 1995.  At this time, the veteran 
reported having difficulty keeping his anger and resentment 
under control; and denied any active suicidal ideation or 
plans, but felt at risk of having an explosive outburst "if 
pushed."  Upon testing, the veteran was found to have a 
diagnosis of personality disorder not otherwise specified 
with severe antisocial and passive-aggressive features, and 
with resulting chronic emotional distress characterized by 
depressive and anxiety symptoms.  Finally, the veteran's 
discharge examination notes the veteran had a diagnosis of 
personality disorder, not otherwise specified, with mixed 
features including antisocial/passive-aggressive features.  

As to the post-service medical evidence, an October 1995 VA 
examination report shows the veteran reported suffering from 
depression and was referred to the Mental Health Clinic.  
And, a January 1996 VA mental disorders examination report 
notes the veteran reported not working since being in the 
Navy.  Upon examination, it was determined that the veteran 
had an anxious affect, fair judgment, deficient insight, and 
variable relationships with his peers depending on whether he 
had a headache or not; and had disturbances but no 
nightmares, occasional suicidal thoughts but no suicidal 
intention, and no auditory or visual hallucinations, 
delusions, paranoia, phobias or guilt.  He was diagnosed with 
chronic depression, rule out personality disorder.  
Additionally, in an addendum to this January 1996 
examination, the examiner noted the veteran had marked 
incapacity, was not functioning as well, did not socialize or 
go out, and had not been able to even go to a job to try it 
out once he had been hired.

An October 1997 VA examination report notes the veteran had a 
depressed affect, was quiet, and reported he did not have any 
delusions or hallucinations or homicidal/suicidal ideation.  
Upon examination, he presented evidence of having intact 
recent and remote memory and judgment, and having some degree 
of insight and motivation to continue with treatment.  
However, his prognosis was characterized as guarded with 
evidence of reduction in initiative and efficiency which had 
precluded him from further employment, and he was deemed to 
be moderately severely incapacitated.  He was diagnosed with 
major depression disorder recurrent, severe, with psychosis 
and symptoms which appeared worse lately.  He was assigned a 
global assessment of functioning (GAF) score of 40 which, 
according to the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, equates to some impairment in reality testing or 
communication (e.g. speech is at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g. depressed man avoids friends, neglects family and is 
unable to work).

Medical records from the VA Medical Center in Kansas City 
dated from November 1995 to July 1998 describe the treatment 
the veteran has received over time for his psychiatric 
symptomatology.  More importantly, the Board notes these 
records contain notations dated March 1998 which indicate 
that the severity and nature of the veteran's symptoms and 
the intensity of the side effects he had due to his treatment 
precluded him from employment activities at that time and in 
the foreseeable future, as well as that this had been the 
case for the prior 12 months.  Furthermore, the March 1998 
notations indicate the veteran presented evidence of avoidant 
behavior based on delusions of reference; reported being 
fearful of leaving the house and requiring the company of a 
"trusted" person to go places; and presented evidence of 
severe impairment in relationships and public/workplace 
activities, thought disorder with mild associational 
loosening, and observable odd speech and mannerisms which 
were moderately socially disfiguring.  

Finally, during the February 1997 appeal hearing, the veteran 
testified he had auditory hallucinations; visited with 
friends once or twice a week, but did not go out generally; 
went to church about once per month; was generally 
disoriented regarding location; showered every morning; and 
had unprovoked irritability.

With respect to the applicable law, the Board observes that, 
during the pendency of the veteran's appeal, the regulation 
with respect to rating mental disorders has been changed.  
See 61 Fed. Reg. 52695 (October 8, 1996), effective 
November 7, 1996, (codified at 38 C.F.R. §§ 4.16, 4.125-
4.132).  In this respect, the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court") has held 
that where the law or regulation changes after a claim has 
been filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Previous to November 7, 1996, pursuant to 38 C.F.R. 
§ 4.132, DC 9203, a 30 percent rating was granted for 
paranoid schizophrenia causing a definite impairment of 
social and industrial adaptability. See 38 C.F.R. § 4.132, DC 
9203 (as effective prior to November 7, 1996).  In this 
regard, the Board acknowledges that VA General Counsel 
opinion 9-93 defines the word "definite," as used in 
38 C.F.R. § 4.132 to describe a 30 percent degree of 
disability for purposes of rating claims involving 
psychiatric disabilities, as meaning distinct, unambiguous, 
and moderately large in degree, more than moderate but less 
than rather large.  See VAOPGCPREC 9-93 (November 1993) 
(emphasis added).

In addition, a 50 percent rating was warranted for paranoid 
schizophrenia causing a considerable impairment of social and 
industrial adaptability.  A 70 percent rating was warranted 
when a veteran's schizophrenia was characterized by lesser 
symptomatology than required for a 100 percent rating, but 
such as to produce severe impairment of social and industrial 
adaptability.  And, a higher 100 percent evaluation was 
warranted if the schizophrenia was manifested by active 
psychotic manifestations of such extent, severity, depth, 
persistence or bizarreness as to produce total social and 
industrial inadaptability.  See 38 C.F.R. § 4.132, DC 9203 
(as effective prior to November 7, 1996).  In evaluating the 
impairment resulting from the ratable psychiatric disorder, 
social inadaptability was to be evaluated only as it affected 
industrial adaptability.  See 38 C.F.R. § 4.129 (as effective 
prior to November 7, 1996).

Under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9203, as 
effective after November 7, 1996, the schedular criteria 
incorporate the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition.  
Under the revised schedular criteria, a 30 percent schedular 
evaluation contemplates occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  See 38 C.F.R. § 4.130, Diagnostic Code 9203 (1998).

A 50 percent schedular evaluation contemplates occupational 
and social impairment with reduced reliability and 
productivity in occupational and social situations due to 
such symptomatology as: flattened affect; circumstantial, 
circumlocutory, or stereotypical speech; panic attacks that 
occur more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See id.

A 70 percent evaluation now envisions occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently; appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships. See Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  See Id.

Additionally, the Board notes that in Rhodan v. West, 12 Vet. 
App. 55 (1998) (Haywood v. West, No. 97-25), the Court noted 
that the revised regulations regarding mental disorders 
expressly stated an effective date of November 7, 1996 and 
contained no provision for retroactive applicability.  As 
well, the Court noted that, in view of the effective date 
rule contained in 38 U.S.C.A. § 5110(g), the Secretary was 
obligated to apply November 7, 1996 as the effective date for 
the revised criteria for mental disorders, and thus, was 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  As such, the Board cannot apply the 
revised rating schedule for mental disorders to a claim for 
any date prior to November 7, 1996.  See Rhodan v. West, 12 
Vet. App. 55 (1998) (Haywood v. West, No. 97-25); see 
38 U.S.C.A. § 5110(g)(West 1991).

After a review of the evidence of record, and after applying 
the law prescribed in Rhodan, supra, the Board finds that, 
prior to November 7, 1996, the veteran's psychiatric 
disability was characterized by decreased appetite, 
concentration and energy; increased irritability; depression; 
sleep disturbances; anxious affect; deficient insight; and 
variable relationships with his peers depending on whether he 
had a headache or not.  More importantly, as per the addendum 
to the January 1996 VA examination discussed above, the 
veteran had marked incapacity, was not functioning well, did 
not socialize or go out, and had not been able to go to a job 
to try it out once he had been hired.  As such, the veteran's 
disability more nearly approximates a disability 
characterized by active psychotic manifestations of such 
extent, severity, depth, persistence or bizarreness as to 
produce total social and industrial inadaptability.  And 
thus, the Board finds the veteran has met the schedular 
criteria for a 100 percent disability evaluation for his 
paranoid schizophrenia, as effective prior to November 7, 
1996.  See 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 
4.125-4.132, Diagnostic Code 9203 (1997) (as effective prior 
to November 7, 1996).

Furthermore, after a review of the evidence of record, and 
after applying the law prescribed in Rhodan, supra, the Board 
finds that, effective as of November 7, 1996, the veteran's 
psychiatric disability has been characterized by depressed 
affect, a prognosis qualified as guarded with evidence of 
reduction in initiative and efficiency which precludes him 
from further employment, and incapacity medically classified 
as moderately severe.  And, as noted above in the October 
1997 VA examination report, he has been assigned a GAF score 
of 40.  More importantly, the evidence shows that, as of 
March 1998, the severity and nature of the veteran's symptoms 
and the intensity of the side effects he has due to his 
treatment have precluded him from employment in the past and 
will preclude him from employment in the foreseeable future.  
As well, he presents evidence of avoidant behavior based on 
delusions of reference, is fearful of leaving his house so as 
to require the company of a "trusted" person to go places, 
and presents evidence of severe impairment in relationships 
and public/workplace activities, thought disorder with mild 
associational loosening, and observable odd speech and 
mannerisms which are moderately socially disfiguring.  
Therefore, the Board finds the veteran has met the schedular 
criteria for a 100 percent disability evaluation for his 
paranoid schizophrenia, as effective prior to and as of 
November 7, 1996.  See 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§  4.125-4.132, Diagnostic Code 9203 (1997) (as 
effective prior to November 7, 1996); 38 C.F.R. §§ 4.125-
4.130, Diagnostic Code 9203 (1998). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1), which provides procedures for assignment of an 
extra-schedular evaluation.  In the instant case, the veteran 
has been assigned a 100 percent disability evaluation for his 
disability under both the old and new criteria for mental 
disorders, effective September 1995, and the Board finds the 
regular schedular standards are not impractical in this 
situation.  As such, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for migraine and tension headaches is 
denied. 

The initial rating assigned for paranoid schizophrenia is 
inappropriate, and a 100 percent disability evaluation for 
paranoid schizophrenia, effective September 1995, is granted, 
subject to provisions governing the payment of monetary 
benefits.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

